OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Iionomble Hazel Ii.5eckham, Eay 12, 183S, Page 2


        by conveyance, will, or otherwise,
        and hold cr dispose of the ssme or ap-
        nly it to any purpose, public or pri-
        vate, as it sees fit. The power of
        the State in respect to its ?ro-perty
        right is vested in the Legislature, and
        the Legislature alone can exercise the
        power necessary to.the enjoyment and
        ;)rotectionof those rights, by the enact-
        icentof st?.tutesfor that ?ur_nose.....
        The state has, in general the snue power
        to oontraot as a oorpoxation or an fndivl-
        dual.' St!Cya,, p. 868, 871.*
         In this oonnmtion we oall your &ttanticn 43 an
act 0r the LeglslatureJgassea in 1e ahloh prohlblta the
um of shy pert of the Btste Capitol btildlag,with
aertaln ex~eptlofl8,for prlrPte pdrpmis. we quote~thle
l3tatntaIn rull:




Of &ur**, may et any tlmu it 666s tit said tbs abovs
8tatutt30r pa68 a -W ftttat0 p033cixtting        0r 8
                                         taf3list3
part 0r the 8tate Capitol btildlng r0r the ptepoees mn-
tioned in your Lettw:
         It ia‘,thererora, our opinion that the hgI8lalawe
of Texas hag ample authority to authorbe the State Ward
of Control to allow etblind person ta operate a oigar, oigar-
ette, magazine and confectionerystand in the State Capitol.
         You are further advIsed, It ie our opinion that
the,us8 of a portion 0r the State Gapit01 building for the
&nomble   Hazel H. Beokha& I&y 12, 1939, Page 3


poses mntioned in your letter is now prohibited by law;
but the Legislature my, by enacting another stntute or
amending the above rgoted stn.tute,authorize the use of
a portion of the State Capitol building for such pur-
poses.
                               Very truly yours